Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This Office Action is in response to the instant application filed on 12/21/2020.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 1/27/22, 3/16/22 and 5/5/22 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8 are rejected under 35 U.S.C. 101, as being drawn to software, per se. Regarding claim 1, the claimed apparatus comprising a security engine is drawn to software because the apparatus is not clearly defined to be drawn to physical structure, such as hardware or another type of physical device. The claimed security engine is also known in the art to be drawn to software, as the term “engine” is implemented as a software component in the realm of computer networking, as disclosed below:
  
Code, Instructions [Wingdings font/0xE0] (Software) 
Application, Program, API [Wingdings font/0xE0] (Software)
Software Agent [Wingdings font/0xE0] (Software)
Engine	[Wingdings font/0xE0] (Software)
Client, Server, Node [Wingdings font/0xE0] (Either Software or Hardware)
Interface, User Interface [Wingdings font/0xE0] (Either Software or Hardware)
Controller, Logic [Wingdings font/0xE0] (Either Software or Hardware)
Processor [Wingdings font/0xE0] (Either Software or Hardware)
Computer [Wingdings font/0xE0] (Hardware)
Receiver/Transmitter [Wingdings font/0xE0] (Hardware)
 Circuit [Wingdings font/0xE0] (Hardware)


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Weber et al (US 2019/0050604) in view of How et al (CN 105,373,493).
Regarding claim 1, Weber et al teaches an apparatus comprising: 
a security engine (fig. 2) to: 
receive an incoming partial reconfiguration (PR) bitstream corresponding to a new PR persona to configure a region of the apparatus (fig. 7-10, par [0012-0015], and par [0084], lines 6-10, which disclose utilizing a partial reconfiguration bitstream to generate a second authentication bitstream); 
perform, as part of a PR configuration sequence for the new PR persona, a first clear operation to clear previously-set persona configuration bits in the region (par [0089], lines 18-20, “clears for the bits corresponding to the secure configuration data”); and
perform, as part of the PR configuration sequence subsequent to the first clear operation, a set operation to set new persona configuration bits in the region (fig. 7 & par [0089], lines 18-20, which disclose the newly generated bit upon the previous clear of bitstream data).
Weber et al does not explicitly teach performing, as part of the PR configuration sequence, a second clear operation to clear memory blocks of the region that became unfrozen subsequent to the set operation, the second clear operation performed using a persona-dependent mask corresponding to the new PR persona.
However, How et further teaches performing, as part of the PR configuration sequence, a second clear operation to clear memory blocks of the region that became unfrozen subsequent to the set operation (pg. 14, lines 1-5 & 25-35, “all zero state” & “unfreezing”), the second clear operation performed using a persona-dependent mask corresponding to the new PR persona (pg. 12, lines 20-25, which discloses causing the erasing process to mask a particular error).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of How et al within the bitstream validation system of Weber et al would provide the predictive result of improving performance in relation to implementing bitstream-related configuration modification because the partial reconfiguration bit bitstream would increase transmission rates and decrease consumption-required (as disclosed on pg. 10, lines 11-14, pg. 11, lines 40-45, and pg. 12, lines 1-6 of How et al) for each bitstream-related process performed by Weber et al.
Regarding claim 2, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the security engine comprises a configuration manager and security enclave for the apparatus (par [0024], lines 1-8, which discloses security modules, including secure device managers implemented to manage configuration data).
Regarding claim 3, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the first clear operation is performed using a persona-independent mask that is publicly authenticated (par [0077], lines 15-20).
Regarding claim 4, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the persona-independent mask is not under control of a tenant of the apparatus (par [0048], lines 17-22).

Regarding claim 5, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the second clear operation is performed by loading the memory blocks with zeros (par [0060], lines 14-16, “all zeros”).
Regarding claim 6, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the new PR persona comprises a PR bitstream used to configure the region (par [0080], lines 1-10, “non-target region”).
Regarding claim 7, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the apparatus comprises a hardware accelerator device comprising a programmable integrated circuit (IC) (fig. 1 & par [0006]).
Regarding claim 8, Weber et al and How et al teach the limitation of claim 1.
Weber et al further teaches wherein the programmable IC comprises at least one of a field programmable gate array (FPGA) (par [0029], lines 1-5), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD) (fig. 1 & par [0006]).

Regarding claim 9, Weber et al teaches a method comprising: 
receiving, by a programmable integrated circuit (IC), an incoming partial reconfiguration (PR) bitstream corresponding to a new PR persona to configure a region of the apparatus (fig. 7-10, par [0012-0015], and par [0084], lines 6-10, which disclose utilizing a partial reconfiguration bitstream to generate a second authentication bitstream); 
performing, as part of a PR configuration sequence for the new PR persona, a first clear operation to clear previously-set persona configuration bits in the region (par [0089], lines 18-20, “clears for the bits corresponding to the secure configuration data”); and
performing, as part of the PR configuration sequence subsequent to the first clear operation, a set operation to set new persona configuration bits in the region (fig. 7 & par [0089], lines 18-20, which disclose the newly generated bit upon the previous clear of bitstream data).
Weber et al does not explicitly teach performing, as part of the PR configuration sequence, a second clear operation to clear memory blocks of the region that became unfrozen subsequent to the set operation, the second clear operation performed using a persona-dependent mask corresponding to the new PR persona.
However, How et further teaches performing, as part of the PR configuration sequence, a second clear operation to clear memory blocks of the region that became unfrozen subsequent to the set operation (pg. 14, lines 1-5 & 25-35, “all zero state” & “unfreezing”), the second clear operation performed using a persona-dependent mask corresponding to the new PR persona (pg. 12, lines 20-25, which discloses causing the erasing process to mask a particular error).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of How et al within the bitstream validation system of Weber et al would provide the predictive result of improving performance in relation to implementing bitstream-related configuration modification because the partial reconfiguration bit bitstream would increase transmission rates and decrease consumption-required (as disclosed on pg. 10, lines 11-14, pg. 11, lines 40-45, and pg. 12, lines 1-6 of How et al) for each bitstream-related process performed by Weber et al.
Regarding claim 10, Weber et al and How et al teach the limitation of claim 9.
Weber et al further teaches wherein the security engine comprises a configuration manager and security enclave for the apparatus (par [0024], lines 1-8, which discloses security modules, including secure device managers implemented to manage configuration data).
Regarding claim 11, Weber et al and How et al teach the limitation of claim 9.
Weber et al further teaches wherein the first clear operation is performed using a persona-independent mask that is publicly authenticated (par [0077], lines 15-20) and wherein the persona-independent mask is not under control of a tenant of the apparatus (par [0048], lines 17-22).
Regarding claim 12, Weber et al and How et al teach the limitation of claim 9.
Weber et al further teaches wherein the second clear operation is performed by loading the memory blocks with zeros (par [0060], lines 14-16, “all zeros”).
Regarding claim 13, Weber et al and How et al teach the limitation of claim 9.
Weber et al further teaches wherein the new PR persona comprises a PR bitstream used to configure the region (par [0080], lines 1-10, “non-target region”).

Regarding claim 14, Weber et al and How et al teach the limitation of claim 9.
Weber et al further teaches wherein the programmable IC comprises at least one of a field programmable gate array (FPGA) (par [0029], lines 1-5), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD).

Regarding claim 15, Weber et al teaches a non-transitory machine readable storage medium (fig. 1, 100) comprising instructions that, when executed, cause at least one processor (fig. 1, ‘104) to at least:
receive, by a programmable integrated circuit (IC) comprising the at least one processor, an incoming partial reconfiguration (PR) bitstream corresponding to a new PR persona to configure a region of the apparatus (fig. 7-10, par [0012-0015], and par [0084], lines 6-10, which disclose utilizing a partial reconfiguration bitstream to generate a second authentication bitstream); 
perform, as part of a PR configuration sequence for the new PR persona, a first clear operation to clear previously-set persona configuration bits in the region (par [0089], lines 18-20, “clears for the bits corresponding to the secure configuration data”); and
perform, as part of the PR configuration sequence subsequent to the first clear operation, a set operation to set new persona configuration bits in the region (fig. 7 & par [0089], lines 18-20, which disclose the newly generated bit upon the previous clear of bitstream data).
Weber et al does not explicitly teach performing, as part of the PR configuration sequence, a second clear operation to clear memory blocks of the region that became unfrozen subsequent to the set operation, the second clear operation performed using a persona-dependent mask corresponding to the new PR persona.
However, How et further teaches performing, as part of the PR configuration sequence, a second clear operation to clear memory blocks of the region that became unfrozen subsequent to the set operation (pg. 14, lines 1-5 & 25-35, “all zero state” & “unfreezing”), the second clear operation performed using a persona-dependent mask corresponding to the new PR persona (pg. 12, lines 20-25, which discloses causing the erasing process to mask a particular error).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the embodiment of How et al within the bitstream validation system of Weber et al would provide the predictive result of improving performance in relation to implementing bitstream-related configuration modification because the partial reconfiguration bit bitstream would increase transmission rates and decrease consumption-required (as disclosed on pg. 10, lines 11-14, pg. 11, lines 40-45, and pg. 12, lines 1-6 of How et al) for each bitstream-related process performed by Weber et al.
Regarding claim 16, Weber et al and How et al teach the limitation of claim 15.
Weber et al further teaches wherein the security engine comprises a configuration manager and security enclave for the apparatus (par [0024], lines 1-8, which discloses security modules, including secure device managers implemented to manage configuration data).
Regarding claim 17, Weber et al and How et al teach the limitation of claim 15.
Weber et al further teaches wherein the first clear operation is performed using a persona-independent mask that is publicly authenticated (par [0077], lines 15-20), and wherein the persona-independent mask is not under control of a tenant of the apparatus (par [0048], lines 17-22).
Regarding claim 18, Weber et al and How et al teach the limitation of claim 15.
Weber et al further teaches wherein the second clear operation is performed by loading the memory blocks with zeros (par [0060], lines 14-16, “all zeros”).
Regarding claim 19, Weber et al and How et al teach the limitation of claim 15.
Weber et al further teaches wherein the new PR persona comprises a PR bitstream used to configure the region (par [0080], lines 1-10, “non-target region”).
Regarding claim 20, Weber et al and How et al teach the limitation of claim 15.
Weber et al further teaches wherein the programmable IC comprises at least one of a field programmable gate array (FPGA) (par [0029], lines 1-5), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220628